Citation Nr: 1017941	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-05 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for chin 
scar.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral pes planus.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for low 
back disability.

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected mild traumatic arthritis of the left foot 
residual to fifth metatarsal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1942 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran was service connected for 
his traumatic arthritis of the left foot in a January 1948 
rating decision, at which time he was assigned a 10 percent 
disability rating.  The Veteran filed for an increased 
evaluation on June 24, 2005.  After being denied in the 
December 2005 rating decision, the Veteran was granted an 
increased rating for his traumatic arthritis of the left foot 
in a February 2008 supplemental statement of the case.  The 
February 2008 supplemental statement of the case assigned a 
20 percent disability rating effective June 24, 2005 - the 
date that the Veteran filed his claim for increase.  As this 
increase represents less than the maximum available benefit, 
it does not abrogate the pending appeal. AB v. Brown, 6 Vet. 
App. 35 (1993).  

The Board notes that the January 1948 rating decision denied 
service connection for a chin scar, bilateral pes planus and 
a strain of the lower back.  The Veteran attempted to reopen 
his claim of entitlement to service connection for a lower 
back condition, which was denied in an October 1960 rating 
decision.  The Veteran next filed a claim to reopen his 
service connection claims for a chin scar, bilateral pes 
planus and a lower back condition in June 2005.

The Veteran testified in a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2010 in 
Cleveland, Ohio.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The underlying claim of entitlement to service connection for 
a lower back disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The December 1947 rating decision, which denied service 
connection for a chin scar, is final.

2.  The evidence received since December 1947 is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a chin scar.

3.  The Veteran's chin scar was noted on entrance into 
service in his November 1942 induction examination.

4.  The preponderance of the evidence does not show that the 
Veteran's chin scar increased in severity as a result of his 
service, nor do the flare-ups of symptoms in service 
demonstrate a permanent worsening the underlying scar 
condition.

5.  The January 1948 letter determination, which denied the 
Veteran service connection for bilateral pes planus, is 
final.

6.  The evidence received since January 1948 includes 
evidence that is neither cumulative nor redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for bilateral pes 
planus.

7.  The Veteran's November 1942 induction examination is 
negative for any notation of pes planus.

8.  The Veteran was diagnosed with bilateral pes planus in 
December 1942, four days after his induction into service.

9.  The evidence demonstrates clearly and unmistakably that 
the Veteran's bilateral pes planus pre-existed his entrance 
into military service.

10.  The evidence does not clearly and unmistakably show that 
the Veteran's bilateral pes planus increased in severity as a 
result of his service.

11.  The October 1960 rating decision, which denied the 
Veteran service connection for a lower back condition, is 
final.

12.  The evidence received since October 1960 is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a lower back disability.

13.  The preponderance of the evidence demonstrates that the 
symptoms associated with the Veteran's traumatic arthritis of 
the left foot more closely approximate that of moderately 
severe disability.




CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to service connection for a chin scar is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).

2.  The criteria for establishing service connection for a 
chin scar have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2009).

3.  New and material evidence has been received, and the 
claim of entitlement to service connection for bilateral pes 
planus is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).

4.  The criteria for establishing service connection for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 
1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2009).

5.  New and material evidence has been received, and the 
claim of entitlement to service connection for a lower back 
condition is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).

6.  The criteria for establishing an evaluation in excess of 
20 percent for service-connected traumatic arthritis of the 
left foot residual to fifth metatarsal fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5284.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The VCAA requires VA to notify the Veteran of what 
information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice in July 2005, 
regarding his claim for increase, informed him that he needed 
to submit evidence that his service-connected disability had 
worsened.  A September 2008 letter additionally advised the 
Veteran to submit evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  The letter also advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the disability has on his employment.  The notice provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., Sep. 4, 
2009) (VCAA notice in a claim for increased rating need not 
be "veteran specific").  The September 2008 letter also 
provided the Veteran with the relevant rating criteria that 
could be used in rating his service-connected left foot 
condition.  That claim was last adjudicated in March 2009.

With respect to the Veteran's application to reopen 
previously denied claims, the RO provided notice to the 
Veteran in the July 2005 letter, issued prior to the decision 
on appeal, regarding what information and evidence is needed 
to substantiate his claims for service connection, to include 
the need to submit new and material evidence to reopen the 
claims, as well as advising him of the basis for the prior 
denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
letter also advised as to what information and evidence must 
be submitted by the Veteran, and the types of evidence that 
will be obtained by VA.  A March 2006 letter provided the 
Veteran with notice of the information and evidence needed to 
establish a disability rating and an effective date for his 
claimed disability.  See Dingess, supra.  Those claims were 
last adjudicated in March 2009.

While the Board is cognizant that the reasons for prior 
denial of claims provided in the July 2005 letter may have 
been incorrect, since the Board is reopening all of the new 
and material evidence claims, as discussed below, the Board 
finds that no prejudicial error has occurred as a result of 
this deficiency.  The Board also points to the testimony of 
the Veteran and his representative in the March 2010 
transcript , in which the Veteran and his representative 
provided evidence and argument addressing specifically 
evidence that would be new and material for purposes of 
aggravation of a condition due to service.  This additionally 
supports the Board's finding of non-prejudicial error because 
the Veteran and his representative demonstrated actual 
knowledge of the types of evidence that had to be submitted 
in order to reopen the claims.

Based on the foregoing, no additional development is required 
with respect to the duty to notify.

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records and examination reports, private 
treatment records, the transcript of the March 2010 Travel 
Board hearing, and statements from the Veteran and his 
representative in support of his claims.  The Board has 
carefully reviewed his statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).




New and Material Evidence Claims

Legal Criteria

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  However, new evidence can be 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim. Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).



Claim to Reopen Service Connection for Chin Scar

Service connection for a chin scar was denied in a December 
1947 rating decision.  The Veteran did not appeal that 
decision within one year and that rating decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).  Therefore, new and material evidence is 
needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The Board notes that the December 1947 rating decision denied 
service connection because the Veteran's chin scar was noted 
at induction and was deemed not to have been aggravated by 
service.  Pertinent evidence submitted by the Veteran since 
that decision includes VA treatment records, private 
treatment records, and testimony from the Veteran's March 
2010 Travel Board hearing.

The Veteran's testimony indicates that he did not have any 
chin scar prior to entrance into service.  The Veteran 
indicated that his chin scar is a result of shaving in 
service, particularly after getting mosquito bites and 
pimples.  He indicated that the scarring was from the 
mosquitoes, which would bite him on the chin when he was 
sleeping at night.  

The Veteran's testimony was not previously before agency 
decisionmakers.  Moreover, it purports to refute a factual 
predicate of the original denial, that the scar preexisted 
service.  Furthermore, the testimony offered added detail 
about the Veteran's service and how it relates to the 
disability in question.  For these reasons, such evidence is 
found to satisfy 38 C.F.R. § 3.156(a), and the claim is 
hereby reopened.  

Claim to Reopen Service Connection for Bilateral Pes Planus

The Board notes that the Veteran was informed in a January 
1948 letter that service connection for pes planus had been 
denied.  A January 1949 rating sheet indicated that the 
Veteran's bilateral pes planus had been denied as not being 
not demonstrated in service.  The Veteran did not appeal that 
January 1948 notification letter or within one year of 
January 1949 and that claim is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  Therefore, 
new and material evidence is needed to reopen the claim.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Again, the Veteran's bilateral pes planus claim was denied as 
being not demonstrated in service in January 1948.  Pertinent 
evidence submitted since that time includes the Veteran's VA 
and private treatment records, VA examination reports, and 
testimony from the Veteran's March 2010 Travel Board hearing.

The Veteran testified that at his March 2010 Travel Board 
hearing that he never had any problems with his feet prior to 
service, and that he never injured his feet prior to service.  
He testified that he never sought treatment in service for 
his pes planus and that he just tied his boots tighter and 
"sucked it up."  

The Veteran's testimony was not previously before agency 
decisionmakers.  Moreover, the testimony offered added detail 
about the Veteran's service and how it relates to the 
disability in question.  For these reasons, such evidence is 
found to satisfy 38 C.F.R. § 3.156(a), and the claim is 
hereby reopened.  

Claim to Reopen Service Connection for a Lower Back 
disability

Service connection for a lower back condition was denied in a 
January 1948 notice letter.  A January 1949 rating sheet 
indicated that it was denied because it was not incurred in 
or aggravated by service.  The Veteran's lower back claim was 
denied again by an October 1960 rating decision because no 
new evidence was submitted concerning the back injury or 
regarding service treatment for the same, or showing 
continuity of symptomatology.  The Veteran did not appeal 
that decision within one year and that rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  Therefore, new and material 
evidence is needed to reopen the claim.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Pertinent evidence received since October 1960 includes VA 
treatment records and examination reports, private treatment 
records, a January 2006 letter from his private physician, 
and lay statements from the Veteran and his representative, 
as well as oral testimony at the Veteran's hearing in March 
2010, in support of his claim to reopen.

The evidence of record prior to the final denial consisted of 
a July 1948 VA orthopedic examination reflecting a diagnosis 
of a strain, lower back, symptomatic.  The Veteran reported 
at that time that he had injured his back unloading supplies 
on Tinian Island during his active duty service in World War 
II.  He stated at that time that he slipped and fell, 
injuring his back on some boxes, but that he did not report 
the accident during service because he did not think he 
injured himself too severely.  He reported that later his 
back began to ache and that he went to sick bay.  He was 
restricted to light duty for a time, but later returned to 
full duty.

Also of record at the time of the last final denial were the 
Veteran's service treatment records.  Such documents did not 
indicate any treatment for, complaint of, or diagnosis of any 
back injury in service.  Specifically, the Veteran's back was 
noted on separation to be normal.  

Since October 1960, the record includes a January 2006 letter 
from a private doctor linking the Veteran's current back 
disability to both the Veteran's 1944 back injury as well as 
to the service-connected left foot injury, which caused gait 
changes.
As this letter addresses the issue of etiology, which had not 
been contemplated in the record as constituted at the time of 
the last final denial in 1960, it is new and also relates to 
an unestablished fact necessary to substantiate the claim.  
Moreover, it raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
a lower back disability.  Accordingly, the Board reopens the 
Veteran's claim for service connection for a lower back 
condition.  See 38 C.F.R. § 3.156(a).



Service Connection Claims for Chin Scar and Bilateral Pes 
Planus

The Board notes that reopening a claim is not the end of the 
inquiry in that case, but that the Board must now address 
those issues on the merits.  This may be done here as the RO 
has already considered the underlying service connection 
issues in adjudicating the claims.

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a pre-existing condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under 38 U.S.C.A.§ 1111.  A lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the preexisting condition."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. § 1153.  If the government fails to rebut the 
section 1111 presumption, the claim is one for service 
connection, not aggravation.  Id.

For purposes of aggravation of a preexisting disease, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007); 
Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 C.F.R. § 3.306(b).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
In addition, temporary flare-ups, even in service, will not 
be considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991); Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

Service Connection for Chin Scar

The Veteran asserts on appeal that his chin scar was incurred 
in service as a result of mosquito bites and pimples that he 
cut open while shaving.  He indicates that the pimples were a 
result of his sweating in the Pacific Theater during World 
War II.

The Board notes that the Veteran's November 1942 entrance 
examination specifically noted a chin scar on induction.  The 
Veteran's service treatment records do not indicate any 
treatment for mosquito bites, pimples or shaving cuts while 
in service, nor does it indicate any treatment for any 
scarring of the chin.  The Veteran's March 1946 separation 
examination noted that the Veteran's head and face were 
normal.

VA and private treatment records do not indicate that the 
Veteran is currently receiving treatment for his chin scar.  
Nor has the Veteran testified in his March 2010 Travel Board 
hearing that he has had any trouble with the chin scar except 
for when he clips it while shaving.  He reported during his 
hearing that his scar would become sore and painful until it 
healed after cutting it with a hand shaver.

The Veteran also testified at his Board hearing that he had a 
picture with which he could prove that he did not have any 
scarring prior to service.  No such picture is of record.  He 
indicated that his scarring was a result of cutting pimples 
and mosquito bites in service while shaving, and that the 
only treatment he received was shaving lotion.

The Board finds that the Veteran is not entitled to the 
presumption of soundness on entry into service for his chin 
scar.  The Board points specifically to the notation of the 
Veteran's chin scar at the November 1942 induction 
examination.  Insofar as the Veteran disputes that the 
scarring was incurred in service and was not present at 
induction, the Board finds the Veteran not credible in that 
assertion, particularly in light of the evidence of specific 
notation of a chin scar in November 1942 during induction.  
See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per 
curium, 78 F.3d 604 (Fed. Cir. 1996) (when determining 
whether lay evidence is satisfactory, the Board may properly 
consider internal consistency, facial plausibility, 
consistency, with other evidence submitted on behalf of the 
Veteran, and demeanor of witness (if hearing held)); see also 
Curry v. Brown, 7 Vet. App. 59, 68 (1995) (contemporaneous 
evidence has greater probative value than history as reported 
by a veteran).  Additionally, while the Veteran stated he had 
a picture that demonstrated he did not have a scar prior to 
entrance into service, the Board notes that the picture is 
not of record.  Accordingly, the Board finds that the 
Veteran's chin scar was noted on entrance into service, and 
the Veteran is not entitled to the presumption of soundness 
for that condition.  See 38 U.S.C.A. § 1111.

Since the Veteran's scar was noted on entry into service, the 
evidence must show that the Veteran's chin scar increased in 
severity in service in order for service connection to be 
granted.  Thus, this case turns on whether the evidence 
demonstrates an increase in severity during service.  

The Board notes that objectively, the Veteran's service 
treatment records do not show of any complaint of or 
treatment for his chin scar in service, and at separation in 
March 1946 the Veteran's head and face were normal.  However, 
he indicated that during service his scar would be nicked and 
painful from shaving mosquito bites and pimples that occurred 
as a result of sweating.  The Veteran indicated that he was 
given shaving lotion in service to treat those cuts that he 
received while shaving.

The Board notes that the Veteran's cuts from shaving are no 
more than a temporary flare-up during service, and such cuts 
do not indicate evidence of a worsening of the underlying 
chin scar.  See Hunt, supra.  The evidence does not 
demonstrate that the Veteran's chin scar that was noted on 
entry into service increased in size, became unstable or 
underwent any other chronic and permanent worsening, as 
opposed to merely a temporary increase of symptoms during 
service.  Since there is no evidence that the Veteran's chin 
scar increased in severity as a result of his military 
service, aggravation cannot be conceded in this case.  See 38 
C.F.R. § 3.306(b); Falzone, supra.

Accordingly, because the preponderance of the evidence is 
against a finding of an increase in severity during service, 
the Board must deny the Veteran's claim for service 
connection for a chin scar.  See 38 U.S.C.A. § 1111; 38 
C.F.R. §§ 3.303, 3.306.

Service Connection for Bilateral Pes Planus

The Veteran argues on appeal that his bilateral pes planus 
was incurred in service and therefore should be service 
connected.  Specifically, the Veteran testified that he never 
had problems with his feet prior to service.

The Board notes that the Veteran's November 1942 induction 
examination is negative for any notation of bilateral pes 
planus.  In fact, extremities were listed as normal at that 
time.  However, the Veteran was diagnosed with bilateral pes 
planus in December 1942, four days after his induction into 
service.  His service treatment records do not disclose any 
treatment for or complaint of foot pain or other symptoms 
associated with bilateral pes planus during service.  At the 
time of his separation examination in March 1946, his feet 
were normal, with no defects noted.

The Veteran was again diagnosed with bilateral pes planus in 
a November 2005 VA examination.

The Board finds that the Veteran has a current diagnosis of 
bilateral pes planus, as well as a diagnosis of bilateral pes 
planus while in service.  The Board also finds that the 
Veteran is entitled to the presumption of soundness on entry 
into service because his induction examination did not list 
any foot problems.  See 38 U.S.C.A. § 1111.  The Board must 
next determine whether the evidence clearly and unmistakably 
shows evidence that the Veteran's pes planus pre-existed 
service and was not aggravated by service, such as to rebut 
the presumption of soundness.  

The Board notes that the Veteran's induction examination was 
done in November 1942, and four days later the Veteran was 
diagnosed with bilateral pes planus of the second degree.  No 
traumatic event is shown to have occurred to the Veteran 
within this four day period, nor has the Veteran asserted 
that his foot injuries for which he is service connected 
occurred in this four day period.  Given the short span of 
time between induction and diagnosis, the Board finds that it 
is clear and unmistakable that the Veteran's bilateral pes 
planus pre-existed his military service.  Moreover, as no 
complaints or treatment were seen in service, it is also 
clear and unmistakable that the preexisting pes planus was 
not aggravated by service.  

Based on the above, the evidence has rebutted the Veteran's 
presumption of soundness on entry into service, and the Board 
finds that the Veteran's bilateral pes planus was a pre-
existing condition.  See 38 U.S.C.A. § 1111.

Sine the Board finds that the Veteran's bilateral pes planus 
was not incurred in service but instead pre-existed entrance 
into service, this claim turns on whether there is evidence 
that the Veteran's bilateral pes planus increased in severity 
during military active service.  As alluded to above, the 
Board finds that no such evidence of an increase in severity 
during service is of record.

The Board specifically points to the lack of any complaint or 
treatment of the Veteran's diagnosed bilateral pes planus 
condition in service and at separation from service.  
Additionally, the Veteran's only testimony in the March 2010 
Travel Board hearing was that he never used inserts in 
service, and that he just tied his boots tighter and "sucked 
up" the pain.  While the Veteran testified that he never had 
any foot problems prior to service and that he never injured 
his feet until service, the Board notes that, as discussed 
above, the Veteran's bilateral pes planus condition must be 
shown to have undergone an increase in severity during 
service in order for the claim to be granted here.  No 
objective evidence demonstrates that such an increase in 
severity occurred.  Additionally, while the Veteran's 
testimony indicated that he had pain as a result of his 
military boots and his pes planus, there is no evidence of 
record which shows that the Veteran's bilateral pes planus 
was worsened as a result of his military service; rather, 
based on the evidence of record, the Board can only conclude 
that the Veteran's present reports of in-service pain 
associated with wearing boots was merely a temporary flare-up 
of the condition.  See Hunt, supra.  

The Board also specifically notes that the evidence of record 
is completely void from discharge from service through 
November 2005 with any treatment of or complaint for pes 
planus or other symptoms associated with pes planus.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim, which weighs 
against the claim.); Buchanan v. Nicholson, 451 F.3d 1331, 
1336-1337 (Fed. Cir. 2006) (the lack of contemporaneous 
medical records may be a fact that the Board can consider).  
Such evidence demonstrates that while the Veteran may have 
had a flare-up of symptoms in service, such flare-ups were 
temporary and did not permanently worsen the underlying 
condition.

Accordingly, since no evidence demonstrates that the 
Veteran's bilateral pes planus increased in severity during 
service and his flare-ups did not indicate a worsening of the 
underlying bilateral pes planus, the Board must deny the 
Veteran's claim for service connection for bilateral pes 
planus.  See 38 C.F.R. §§ 3.303, 3.306.

Claim for Increased Evaluation for Traumatic Arthritis of 
Left Foot

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2 (2009); 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2009); 
where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (2009); and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider a veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

As noted in the Introduction, the Veteran was service-
connected for his traumatic arthritis of the left foot in 
January 1948.  The Veteran was assigned a 10 percent 
disability rating at that time.  The Veteran was denied a 
higher rating in October 1960.  The Veteran again filed for 
an increased rating on June 24, 2005.  The Veteran was 
ultimately given a 20 percent rating for his traumatic 
arthritis of the left foot in a February 2008 supplemental 
statement of the case, under Diagnostic Code 5010, effective 
June 24, 2005 - the date of the Veteran's claim for 
increase.  

The Board notes that under Diagnostic Code 5010, it is 
indicated by the rating schedule to rate the Veteran under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2009).  The highest available disability rating under 
Diagnostic Code 5003 is 20 percent disabling, which the 
Veteran has been assigned.  See 38 C.F.R § 4.71a, Diagnostic 
Code 5003 (2009).  Therefore, in order for the Veteran to 
receive a higher disability rating, the Board must rate the 
Veteran under other available diagnostic codes for the 
Veteran's left foot disability.  

The Board notes that the other diagnostic codes under 38 
C.F.R § 4.71a that relate to rating the Veteran's left foot 
are Diagnostic Codes 5276 through 5284.  Of those Diagnostic 
Codes, only Diagnostic Codes 5276 (flatfoot, acquired), 5278 
(claw foot [pes cavus], acquired), 5283 (mal- or non-union of 
tarsal or metatarsal bones), or 5284 (other foot injuries) 
have disability rating which are higher than 20 percent 
disabling.  

Given the findings of the Veteran's left foot, as discussed 
below, the Board finds that the only alternative Diagnostic 
Code which the Veteran's traumatic arthritic symptoms can be 
rated under is Diagnostic Code 5284.  Specifically, while the 
Veteran has a diagnosis of pes planus (flat feet), service 
connection for that disability has expressly been adjudicated 
and denied and therefore any symptomatology associated with 
the pes planus is not for consideration in evaluating the 
service-connected traumatic arthritis of the left foot.  
Additionally, as will be discussed below, the Veteran does 
not demonstrate mal- or non-union of tarsal or metatarsal 
bones, nor is the Veteran diagnosed with pes cavus.

Under Diagnostic Code 5284, a 20 percent disability rating is 
assigned for symptomatology which is moderately severe.  A 30 
percent disability rating is assignable for symptomatology 
which is severe.  See 38 C.F.R § 4.71a, Diagnostic Code 5284 
(2009).  The note following that Diagnostic Code notes that a 
40 percent evaluation is assigned for loss of use of the 
foot.  Id.

The Veteran underwent a VA feet examination in November 2005.  
At that time, he reported discomfort on the top of his left 
foot since the time of his left foot fracture in service.  He 
reported an increase in severity of pain more recently, 
however.  He complained of severe, sharp, constant pain, 
generally localized in the dorsum of his left foot.  He also 
complained of some weakness and stiffness, but no redness or 
heat.  He relieved pain with aspirin.  He denied having any 
specific treatment for his foot, and denied flare-ups.  The 
Veteran reported that he was restricted in that he could only 
walk for approximately five minutes before needing to stop 
and rest, and that he could only stand for approximately five 
to ten minutes before needing to sit down.  The Veteran 
reported being able to drive and that he was independent in 
his daily living activities.  He remarked that he would like 
to run and mow the law, but that he was unable to do so.  It 
was noted that the Veteran did not need any assistive device 
to ambulate, and he did not require shoe inserts.  

On examination, the examiner noted no objective evidence of 
deformity, edema, weakness or instability.  However, there 
was slight tenderness over the dorsum of the left foot.  The 
Veteran's left ankle and toes displayed normal range of 
motion, and his station and gait were steady.  There was no 
evidence of calluses, skin breakdown, or unusual shoe wear, 
and there was no skin or vascular changes noted.  The 
Veteran's posture on standing, squatting and rising on toes 
and heels was normal.  There was no forefoot or midfoot 
malalignment.  The Veteran was diagnosed with bilateral pes 
planus, status post fracture of the left fifth metatarsal 
bone, and bilateral small calcaneus spurs.  The examiner 
specifically opined that there was no significant residual 
problems related to the Veteran's left foot injury, and noted 
that the spurs were asymptomatic and not related to the foot 
injury.

The Veteran underwent another VA feet examination in October 
2007.  At that time, he reported that he injured his left 
foot and knee while playing basketball.  He indicated that 
his injury has progressively worsened since that time.  He 
got partial relief from resting and elevating his foot, 
taking aspirin, and from applying heat.  The Veteran further 
reported that he had left foot pain while standing, walking 
and while at rest.  He also had swelling, stiffness and lack 
of endurance while standing and walking.  He denied any heat, 
redness, fatigability or weakness.  He reported weekly flare-
ups of his left foot disability, which usually lasted less 
than a day, and were precipitated by standing or walking for 
too long.  The examiner noted that the functional limitations 
were that the Veteran could only stand for 15-30 minutes and 
that he was unable to walk more than a few yards.  The 
Veteran did not need the use of any assistive device to 
ambulate.

Objectively, there was evidence of painful motion and 
weakness, but no evidence of swelling, tenderness, or 
instability.  The weakness was noted as being 4 out of 5 for 
flexion and extension muscle strength.  There was also 
objective evidence of unusual shoe wear.  There was no noted 
evidence of hammertoes, hallux valgus or rigidus, pes cavus, 
mal- or non-union of the tarsal or metatarsal bones, muscle 
atrophy, or any other foot deformity.  The Veteran had 
dermatitis of the dorsum foot, and decreased range of motion 
of the foot, with dorsiflexion to 15 degrees and plantar 
flexion to 30 degrees.  The Veteran was retired due to age 
and duration of work; he had been a paper mill worker.  The 
Veteran had moderate functional impairments in his ability to 
shop and exercise, mild functional impairment in his ability 
to do chores, recreation and driving, and no functional 
impairment in his ability to play sports, travel, feed, 
bathe, groom or dress himself, or to go to the toilet.  It 
was additionally noted that the Veteran did not participate 
in sports due to age and other health issues.

At his March 2010 Board hearing, the Veteran testified that 
he had to take breaks from walking or standing and that 
excessive walking or standing exacerbated his left foot 
symptomatology.  He specifically testified that his foot 
bends well, but would get sore with prolonged walking or 
standing.  As to the pain, the Veteran specifically testified 
that the pain was "not really that severe" but that it did 
exist.  He also indicated that he would get slight foot 
swelling if he over-used his foot, and remarked that his foot 
was not strong enough to take his weight on stairs.  He also 
testified that he used to have numbness in his left foot, but 
that it had resolved.  The Veteran finally testified that his 
symptomatology for his left foot was dependant on how much 
weight he was carrying with him, flaring up faster and being 
more functionally impairing with more weight.

As discussed above, the Board finds that the only alternative 
Diagnostic Code applicable which could afford the Veteran a 
higher disability rating would be Diagnostic Code 5284.  
Specifically, the Board points to the October 2007 VA 
examination which found no pes cavus or mal- or non-union of 
tarsal or metatarsal bones.  Additionally, as discussed 
above, the Veteran's noted pes planus is not noted as part of 
the symptomatology associated with the Veteran's traumatic 
arthritis of the left foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5278, 5283.

While the Board acknowledges that the Veteran has some 
functional limitations due to his left foot disability, such 
functional limitations and symptoms do not approximate to 
more than a moderately severe impairment.  Specifically, the 
Board notes that the functional impairments of the Veteran 
which are moderate in the impairment are shopping and 
exercising.  All other activities are noted as being mildly 
effected or not effected at all.  Furthermore, the Veteran 
can still walk and stand, concededly not for long periods of 
time or distance.  The Board finds it notable that the 
Veteran does not need any assistance in ambulation from a 
device, such as a cane or walker.  Additionally, while the 
Veteran's foot demonstrates a decreased range of motion in 
October 2007 and painful motion, prior to that there was no 
decrease in range of motion.  Nor does the Veteran indicate 
that he has any fatigability or instability in the foot, and 
while there was a noted weakness, that weakness was only 
rated at being 4 out of 5.  The Board finally points to the 
Veteran's own statement in his March 2010 hearing that the 
pain and other symptomatology was "not really that severe."  
To the extent that some decrease in range of motion has been 
demonstrated, such has been appropriately accounted for by 
the 20 percent evaluation in effect throughout the appeal 
period. 

Accordingly, the Board finds that the symptomatology 
associated with the Veteran's left foot disability does not 
approximate more than moderately severe in nature.  Thus, the 
Board must deny an evaluation in excess of 20 percent for the 
Veteran's service-connected traumatic arthritis of the left 
foot.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5284; DeLuca, supra.

The Board has further considered whether the Veteran's 
traumatic arthritis of the left foot presents an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for consideration of 
additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim for 
service connection for a chin scar is reopened, and to this 
extent only the appeal is granted.

Service connection for a chin scar is denied.

New and material evidence having been received, the claim for 
service connection for bilateral pes planus is reopened, and 
to this extent only the appeal is granted.

Service connection for bilateral pes planus is denied.

New and material evidence having been received, the claim for 
service connection for a lower back condition is reopened, 
and to this extent only the appeal is granted.

An evaluation in excess of 20 percent for service-connected 
traumatic arthritis of the left foot residual of residual to 
fifth metatarsal fracture is denied.


REMAND

In regard to the Veteran's reopened low back claim, 
additional development is necessary to adequately adjudicate 
the claim.  Specifically, the Board notes that the Veteran 
was diagnosed with degenerative changes in his lower and 
upper lumbar spine throughout the record.  Moreover, Dr. 
R.M.'s September 2007 letter diagnosed the Veteran with 
thoracic and lumbar segmental somatic dysfunction and lumbar 
disc degeneration.  The Veteran was also diagnosed with 
degenerative disc disease of the lumbar spine in the June 
2006 VA spinal examination, as well as chronic myalgia, 
muscle pain called a strain.

The June 2006 VA examiner stated he was unable to render an 
opinion as to service connection because there was some 
confusion as to how the Veteran stated that he hurt his back.  
However, the Veteran has consistently stated, since 1947 when 
he filed his original claim, that he injured his back in 
service when he was unloading supplies on a wet platform and 
slipped and fell onto some wooden crates.  The basketball 
injury to which the VA examiner referred to, and was 
apparently confused about, was the left foot injury for which 
the Veteran was eventually service-connected for.  The 
medical history reported in the Veteran's October 2007 VA 
examination of his left foot specifically confirms this 
medical history.

The Board specifically notes the consistency of the Veteran's 
reported history of injury to his back, from the history in 
the July 1948 VA examination, the history he reported in the 
April 1962 VA examination, the history documented in the 
September 2007 letter from Dr. R.M., and the testimony 
elicited from the Veteran in his March 2010 Travel Board 
hearing.  The Veteran's story of how he injured his back has 
been consistent for the past 70 years.

However, the Board notes that there was no objective evidence 
of any treatment in service for the back injury he testified 
that he suffered.  He testified that he went to see a 
corpsman who gave him some pain pills, and that the Veteran 
did not think it was that serious of an injury at the time, 
and that he just watched what he lifted from that time on.  
He did, however, indicate in a written statement that he had 
the pain ever since that incident in service and that he 
continued to take pain pills in order to manage the pain.  

The Board further notes that the Veteran filed a claim for 
service connection for his back in November 1947, shortly 
after discharge from service, at which time he was diagnosed 
with a lumbar strain.  The Veteran now has degenerative disc 
disease of the lumbar spine.  Additionally, the Board notes 
that the Veteran's private doctor, Dr. J.S., stated in a 
January 2006 letter that the Veteran's lower back condition 
may possibly be related to the change in the Veteran's gait, 
precipitated by the Veteran's service-connected left foot 
disability.  Therefore, the Board finds that a VA examination 
is necessary in order to adjudicate this claim on the merits.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet 
App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 
512 (2004).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA spine examination with an appropriate 
examiner in order to determine whether he 
suffers from any chronic low back 
condition and if so, whether such 
disorder is related to service.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be 
conducted, including x-rays, and the 
results reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any low 
back disorder found.  For any current low 
back disability diagnosed, the examiner 
should opine as to whether such 
disability at least as likely as not (50 
percent probability or greater) arose 
during service or is otherwise related to 
service, particularly as it relates to 
the Veteran's slip-and-fall accident.  
The examiner should also give an opinion 
as to whether the strain diagnosed in 
July 1948 began in service and whether 
such strain has progressed into the 
degenerative disc disease diagnosed in 
the June 2006 VA examination.  The 
examiner should also express an opinion 
as to whether the Veteran's lower back 
condition is caused or aggravated by  the 
Veteran's service-connected left foot 
disability, particularly as it relates to 
any change in gait precipitated by the 
left foot disability.  A rationale for 
any opinion expressed should be provided.

2.  After the development requested above 
has been completed, the RO/AMC, again 
review the record and readjudicate the 
Veteran's claim for service connection 
for a low back condition.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


